DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 
Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1, 6 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,548,827 in view of Winston et al. (US 5,571,502). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite a nonaqueous oral care composition comprising glycerin, polyethylene glycol, carboxyvinyl polymer, colloidal hydrated silica, betaine and a lauryl sulfate surfactant. The instant claims differ from the patented claims insofar as the patented claims recite a lauryl sulfate surfactant whereas the instant claims recite a taurate. However, one of the dependent claims of instant claims recite an alkyl sulfate as a second surfactant. 
Winston et al. disclose oral care compositions comprising little to no water. The compositions comprise sudsing agents including alkyl sulfates such as sodium lauryl sulfate and taurates such as sodium N-methyl taurate. 
It is obvious to substitute one component for another when they are taught by the art as functional equivalents. See MPEP 2144.06. Winston et al. disclose alkyl sulfates and taurate as sudsing agents that may be used in the disclosed compositions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the taurate of the instant claims in place of the alkyl sulfates of the patented claims because they are taught by the prior art a equivalents. 
Therefore, the instant claims are obvious over the patented claims. 

2) Claims 1, 6 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,000,465 in view of Winston et al. (US 5,571,502). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite a nonaqueous oral care composition comprising glycerin, polyethylene glycol, carboxyvinyl polymer, colloidal hydrated silica, betaine and a lauryl sulfate surfactant. The instant claims differ from the patented claims insofar as the patented claims recite a lauryl sulfate surfactant whereas the instant claims recite a taurate. However, one of the dependent claims of instant claims recite an alkyl sulfate as a second surfactant. 
Winston et al. disclose oral care compositions comprising little to no water. The compositions comprise sudsing agents including alkyl sulfates such as sodium lauryl sulfate and taurates such as sodium N-methyl taurate. 
It is obvious to substitute one component for another when they are taught by the art as functional equivalents. See MPEP 2144.06. Winston et al. disclose alkyl sulfates and taurate as sudsing agents that may be used in the disclosed compositions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the taurate of the instant claims in place of the alkyl sulfates of the patented claims because they are taught by the prior art a equivalents. 
Therefore, the instant claims are obvious over the patented claims. 

3) Claims 1, 6 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,646,417 in view of Winston et al. (US 5,571,502). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite a nonaqueous oral care composition comprising glycerin, polyethylene glycol, carboxyvinyl polymer, colloidal hydrated silica, betaine and a lauryl sulfate surfactant. The instant claims differ from the patented claims insofar as the patented claims recite a lauryl sulfate surfactant, stannous fluoride and sodium tripolyphosphate in the independent claim whereas the instant claims recite a taurate in the independent claim; and anti-tartar agents and stannous fluoride in the dependent claims.  However, one of the dependent claims of instant claims recite an alkyl sulfate as a second surfactant. 
Winston et al. disclose oral care compositions comprising little to no water. The compositions comprise sudsing agents including alkyl sulfates such as sodium lauryl sulfate and taurates such as sodium N-methyl taurate. 
It is obvious to substitute one component for another when they are taught by the art as functional equivalents. See MPEP 2144.06. Winston et al. disclose alkyl sulfates and taurate as sudsing agents that may be used in the disclosed compositions. Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the taurate of the instant claims in place of the alkyl sulfates of the patented claims because they are taught by the prior art a equivalents. 
Therefore, the instant claims are obvious over the patented claims. 


Claims 1, 6 and 22-26 are rejected.
Claims 8-11 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612